DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopen Prosecution – After Notice of Allowance
Prosecution on the merits of this application is reopened on claims 1-3, 6-7 and 9-13 considered unpatentable for the reasons indicated below: 
Independent claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See 35 U.S.C 112(a) rejection in this Office Action. 
Seewald (WIPO publication WO 2015/154737) teaches wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by one of the multiple first bolts, and/or each of the first connection means or connectors is connected to one of the second connection means or connectors by two flange plates and/or two second bolts, or each of the first connection means or connectors and the second connection means or connectors are connected with each other by a fourth bolt, wherein the fourth bolt is arranged as an adjustable bolt such that a tension between the first connection means or connectors and the second connection means or connectors may be adjusted by the fourth bolt indicated as the allowable subject matter in the Notice of Allowance dated 05/27/2022. See 35 U.S.C. 103 rejection in this Office Action.



Response to Amendment
The Amendment filed 04/29/2022 has been entered. Claims 4, 5 and 8 were cancelled. Claims 1-3, 6-7 and 9-13 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6-7 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by one of the multiple first bolts, and/or each of the first connection means or connectors is connected to one of the second connection means or connectors by two flange plates and/or two second bolts, or each of the first connection means or connectors and the second connection means or connectors are connected with each other by a fourth bolt, wherein the fourth bolt is arranged as an adjustable bolt such that a tension between the first connection means or connectors and the second connection means or connectors may be adjusted by the fourth bolt.
The abovementioned limitation of claim 1 contains four different embodiments as follows:
Embodiment 1: wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by one of the multiple first bolts.
Embodiment 2: wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by two flange plates.
Embodiment 3: wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by two second bolts
Embodiment 4: wherein each of the first connection means or connectors and the second connection means or connectors are connected with each other by a fourth bolt, wherein the fourth bolt is arranged as an adjustable bolt such that a tension between the first connection means or connectors and the second connection means or connectors may be adjusted by the fourth bolt.
However there is no teaching that the abovementioned four different embodiments can be combined together. For example there is no embodiment in the disclosure wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by one of the multiple first bolts, and each of the first connection means or connectors is connected to one of the second connection means or connectors by two flange plates and two second bolts, or each of the first connection means or connectors and the second connection means or connectors are connected with each other by a fourth bolt, wherein the fourth bolt is arranged as an adjustable bolt such that a tension between the first connection means or connectors and the second connection means or connectors may be adjusted by the fourth bolt.
Therefore claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 2-3, 6-7 and 9-13 are also rejected under 35 U.S.C. 112(a) by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quell (U.S. Pre-Grant Publication No. 2012/0148404), in view of Seewald (WIPO publication WO 2015/154737).

As per claim 1, Quell discloses a root portion of a wind turbine blade for a wind turbine, wherein the root portion comprises multiple first bolts (13; figure 3) arranged within the root portion (6) and extending out of a root attachment face (19; figure 4) of the root portion for attachment of the root attachment face to a bearing or a hub flange (4), and wherein the root portion comprises multiple first connection means or first connectors (20; figure 8) fixedly arranged within the root portion (as shown; figure 8), wherein the multiple first bolts are connected to the root portion by the first connection means or the first connectors for transmission of force from the multiple first bolts to the root portion via the multiple first connection means or connectors (as shown; figure 3), wherein the first connection means or connectors are arranged in a first row along the root portion (traverse pins 20 in a first row at h1; figure 8) and each of a multiple of second connection means or connectors (20’) is fixedly arranged within the root portion and in a second row along root portion (traverse pins 20’ in a second row h2; figure 8), wherein each of the first connection means or connectors is connected to one or more of the second connection means or connectors, wherein the first row is closer to the root attachment face than the second row (via the material of wall 22; figure 8).
Quell does not teach wherein each of the first connection means or connectors is connected to one of the second connection means or connectors by one of the multiple first bolts, and/or each of the first connection means or connectors is connected to one of the second connection means or connectors by two flange plates and/or two second bolts, or each of the first connection means or connectors and the second connection means or connectors are connected with each other by a fourth bolt, wherein the fourth bolt is arranged as an adjustable bolt such that a tension between the first connection means or connectors and the second connection means or connectors may be adjusted by the fourth bolt.  
Seewald is an analogous prior art in that it deals with a blade connection for rotor blades. See teaches wherein each of the first connection means or connectors (5; figure 1) is connected to one of the second connection means or connectors (4) by one of the multiple first bolts (3) and each of the first connection means or connectors (5).  Seewald further teaches the use of the two connection means or connectors connected to a screw provides mutual supporting effect of the bodies thereby significantly increasing the resistance against bending (paragraphs [0020], [0030]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify  Quell’s blade root portion to incorporate Seewald’s arrangement having two connection means or connectors connected to a single bolt because as Seewald teaches, the use of the two connection means or connectors connected to a screw provides mutual supporting effect of the bodies thereby significantly increasing the resistance against bending (paragraphs [0020], [0030]).

As per claim 2, Quell, in view of Seewald discloses the root portion according to claim 1. Quell further discloses wherein the first connection means or connectors and/or the second connection means or connectors have a cylindrical shape (as shown; figure 4).

As per claim 3, Quell, in view of Seewald discloses the root portion according to claim 1. Quell further discloses wherein the first connection means or connectors are bushings and/or threaded inserts (threaded pins 20 (threaded insert); figure 4).

As per claim 9, Quell, in view of Seewald discloses the root portion according to claim 1. Quell further discloses wherein the first connection means or connectors and the second connection means or connectors are connected with each other in a zig-zag form (traverse pins 20 and 20’ are connected to each other via wall 22 and are arranged in a zig-zag form; figure 8).

As per claim 11, Quell, in view of Seewald, discloses a wind turbine blade (5; figure 2) comprising the root portion according to claim 1.

As per claim 12, Quell, in view of Seewald, discloses the root assembly comprising the wind turbine blade according to claim 11 and the bearing or the hub flange (4; figures 2, 3), whereby the bearing or the hub flange is connected to the root portion by the multiple first bolts (13).

As per claim 13, Quell, in view of Seewald, discloses the wind turbine (figure 1) comprising at least one root assembly according to claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rubner (U.S. Patent No. 10,865,767) teaches using two longitudinal bolts to connect two transverse bolts.
This action is made NON-FINAL as it contains rejections not necessitated by the amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745